Citation Nr: 1645836	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee degenerative arthritis from October 31, 2014.  

2.  Entitlement to a disability rating in excess of 20 percent for left knee degenerative arthritis from October 31, 2014.

3.  Entitlement to a disability rating in excess of 10 percent for right knee instability from April 27, 2010.

4.  Entitlement to a disability rating in excess of 10 percent for left knee instability from April 27, 2010.  

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1975 to April 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In May 2015, the Board denied disability ratings in excess of 10 percent for bilateral knee arthritis prior to October 31, 2014, but granted 20 percent ratings for each knee from October 31, 2014, as well as separate 10 percent disability ratings for bilateral knee instability from April 27, 2010.  The Board also remanded the issue of entitlement to a TDIU for further development, which has now been completed.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the January 2016 Order, the Court vacated and remanded the portion of the Board's May 2015 decision which had denied higher disability ratings for bilateral knee arthritis from October 31, 2014, and bilateral knee instability from April 27, 2010, for compliance with instructions provided in the Joint Motion.

The issue of entitlement to a TDIU prior to October 31, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 31, 2014, the Veteran's left and right knee arthritis was manifested by complaints of pain and limitation of motion; objective findings included right knee flexion to no worse than 40 degrees even with pain, following repetition, and during flare-ups, left knee flexion to no worse than 60 degrees even with pain, following repetition, and during flare-ups, right knee extension to no worse than 0 degrees even with pain, following repetition, and during flare-ups, left knee extension to no worse than 15 degrees even with pain, following repetition, and during flare-ups, X-ray studies showing arthritis, and no ankylosis.

2.  From April 27, 2010, the Veteran's right and left knee disabilities manifested no more than slight instability.  

3.  The Veteran is rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities from October 31, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right knee arthritis have not been met for the period from October 31, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2015).

2.  The criteria for a disability rating in excess of 20 percent for left knee arthritis have not been met for the period from October 31, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2015).

3.  The criteria for a disability rating in excess of 10 percent for right knee instability have not been met for the period from April 27, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

4.  The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met for the period from April 27, 2010.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2015).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the period from October 31, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Disability Ratings for Bilateral Knee Arthritis and Instability

The lay and medical evidence in this case has been carefully reviewed, considered, and discussed in the Board's May 2015 decision, and will not be reiterated here.  The Board continues to find that the weight of the evidence is against the grant of higher ratings for bilateral knee arthritis and instability for the reasons outlined in that decision.  

As noted above, the January 2016 Joint Motion found that the Board failed to provide an adequate statement of reasons or bases for its finding that the Veteran's bilateral knee instability was only "slight" under the provisions of 38 C.F.R. § 4.71a, DC 5257.  Specifically, the Joint Motion referenced sixteen different occasions on which the Veteran reported knee pain that made walking and other activities difficult, and stated that, given the evidence that the Veteran used assistive devices for instability and that he had suffered multiple falls due to his knees giving out, the Board failed to explain why his disability picture does not more nearly approximate one in excess of a 10 percent disability rating.  

First, with regard to the Veteran's multiple complaints of knee pain, the Board notes that DC 5257 makes no specific reference to pain.  Moreover, as noted by the Board in its May 2015 decision, arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

In other words, even to the extent that the Veteran felt pain associated with his knee giving out, pain has already been contemplated by the Board in determining the appropriate disability rating for the Veteran's bilateral knee arthritis.  To consider the same pain in determining the appropriate rating for his bilateral knee instability would constitute improper pyramiding.  VA regulations prohibit evaluation of the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14.  

The Joint Motion also referenced several occasions on which the Veteran reported knee weakness and that his knee sometimes gave out.  These reports are the sole reason that the Board awarded separate ratings for knee instability in its May 2015 decision, and, as explained in that decision, without these reports of knee weakness and instability, separate ratings would not be warranted, particularly in light of the negative ligament laxity testing throughout the rating period on appeal.  Thus, the Veteran's report of multiple falls due to his knees giving out as well as his use of assistive devices for instability was contemplated by the Board in its May 2015 decision, and, indeed, served as the sole basis for its award of separate ratings.  

Finally, the Joint Motion referenced a February 2011 treatment note indicating that the Veteran reported instability due to hip pain.  In that same note, the Veteran reported that he had been falling because of his non-service-connected hip pain.  He did not report knee instability or that he had fallen due to knee pain; thus, it is unclear how this particular note would warrant a higher rating for the knee disabilities.  Indeed, it appears to weigh against a finding of knee instability, as the Veteran himself attributes his falls and instability to non-service-connected hip pain.      

Next, in the January 2016 Joint Motion, the parties agreed that the Board failed to adequately consider whether the onset of pain on motion and significant functional loss warranted higher ratings for the Veteran's knee arthritis.  Specifically, the Joint Motion stated that the Board failed to adequately discuss the Veteran's functional loss due to pain as noted in the October 2014 Disability Benefits Questionnaire (DBQ).    

In the October 2014 DBQ, the examiner found that right knee flexion was limited to 40 degrees, and left knee extension was limited to 15 degrees, even with pain, after repetition, and with consideration that motion is limited at the point where pain sets in.  The examiner further stated that, following repetitive use, there would be additional functional loss including less movement than normal, weakened movement on the left only, excess fatigability, incoordination, pain on movement, swelling and deformity on the left side only, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting and standing.  

It was on this basis that the Board awarded 20 percent disability ratings for bilateral knee arthritis.  The Board again notes that, although right knee flexion was not limited to 30 degrees, as is required for a 20 percent disability rating under DC 5260, a 20 percent disability rating for the right knee is warranted in consideration of the complaints of pain and the additional functional loss anticipated by the October 2014 examiner after repetitive use.  The Board further notes that the October 2014 examiner specifically stated that none of the functional limitations are associated with additional limitation of motion, and that, after repetitive use and during flare-ups, she estimated that range of motion would remain the same, weighing against disability ratings in excess of 20 percent.

The Board also observes that treatment notes from February 2015 and February 2016 indicate that the Veteran's bilateral knee range of motion was within full limits, weighing against the assignment of even the current 20 percent disability ratings, and further demonstrating that the current 20 percent ratings adequately compensate the Veteran for his limitation of motion, pain, and functional limitations (see Virtual VA, CAPRI entry 6/29/16, Physical Therapy Notes dated 2/17/15 and 2/5/16,  p. 79 and 189, respectively).  

Thus, even taking the Veteran's pain and functional limitation following repetitive use into account, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support increased ratings in excess of 20 percent under DCs 5260 and 5261 for the knee disabilities for any period from October 31, 2014, as the current 20 percent ratings account for his painful motion and functional limitations.  

For these reasons, the Board adopts its findings and conclusions as outlined in its May 2015 decision, and the appeal for higher disability ratings for right and left knee arthritis and instability remains denied.       

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities.  He last worked in 2007, and is receiving Social Security Disability (SSD) benefits for various orthopedic disabilities, including his service-connected bilateral knee disabilities, with a disability onset date as determined by the Social Security Administration (SSA) of August 15, 2009.

Service connection has been established for right knee arthritis, evaluated as 10 percent disabling prior to October 31, 2014, and as 20 percent disabling thereafter; left knee arthritis, evaluated as 10 percent disabling prior to October 31, 2014, and as 20 percent disabling thereafter; right knee instability, evaluated as 10 percent disabling from April 27, 2010; left knee instability, evaluated as 10 percent disabling from April 27, 2010; status post bunion surgery, transfer metatarsalgia and hallux metatarsophalangeal degenerative arthritis of the left foot, evaluated as 10 percent disabling; and status post bunion surgery, transfer metatarsalgia and hallux metatarsophalangeal degenerative arthritis of the right foot, evaluated as 10 percent disabling.  

The Veteran has a combined disability rating of 60 percent from October 31, 2014.  Therefore, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met for the period from October 31, 2014.  Because all of the Veteran's service-connected disabilities involve the musculoskeletal system of lower extremities, he has, effectively, one disability ratable at 60 percent or more from October 31, 2014.  See 38 C.F.R. § 4.16(a)(1),(3).

After a review of all the evidence, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow substantially gainful employment due to his service-connected disabilities for the period from October 31, 2014.

The evidence in favor of the claim for TDIU includes multiple statements from the Veteran and his attorney showing their belief that the Veteran is unemployable due to his service-connected disabilities.  For example, in an August 2012 statement, the Veteran stated that he is unable to stand and balance himself due to instability, pain, and weakness in his knee, ankles, and feet.  Moreover, he stated that he takes a narcotic for his pain that would prevent him from performing his past work as a truck driver.      

In addition, as discussed above, the VA treatment records and examination reports all indicate significant occupational impairment due to the service-connected lower extremity disabilities.  For instance, the October 2014 DBQ examiner stated that the Veteran would be precluded from climbing, kneeling, bending, squatting, carrying or lifting, and pushing or pulling (as he needs his wheeled/seated walker in his hands for ambulation), and that he would be restricted to minimal walking due to his knees giving out.  

The Veteran also submitted a report from a private orthopedist, Dr. M., dated in July 2016, in which the doctor opined that the Veteran's service-connected bilateral knee disabilities have prevent him from being able to secure and maintain substantially gainful employment since 2007.   

Finally, the SSA determined that the Veteran was disabled from working effective August 15, 2009.  The SSA's determination was based on degenerative disc disease of the spine and knee joints, status post right hip replacement, and status post cervical decompression.    

The Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, the Board has considered the SSA records and determination in assessing whether the criteria for a TDIU have been met.   

The evidence weighing against the Veteran's claim for TDIU includes a May 2012 VA examination report that indicates that the Veteran's service-connected bilateral knee and foot disabilities would allow him to participate in work that required average physical activity, and that it was his non-service-connected C4 myelomalacia that produced more severe occupational restrictions.

In addition, there are multiple references in the VA treatment records that the Veteran has had difficulty obtaining and maintaining employment due to substance use and legal problems.       

However, while there is certainly some evidence against the claim, it is clear that the Veteran has significant occupational impairment due to his service-connected disabilities, as demonstrated by the 60 percent disability rating.  Therefore, the Board finds that the evidence at least in equipoise as to whether the Veteran is unable to secure gainful employment due to his service-connected disabilities.    

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met for the rating period from October 31, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted in the Introduction, the issue of entitlement to a TDIU prior to October 31, 2014 is addressed in the REMAND section of the decision.


ORDER

A disability rating in excess of 20 percent for right knee degenerative arthritis from October 31, 2014, is denied.  

A disability rating in excess of 20 percent for left knee degenerative arthritis from October 31, 2014, is denied.

A disability rating in excess of 10 percent for right knee instability from April 27, 2010, is denied.

A disability rating in excess of 10 percent for left knee instability from April 27, 2010, is denied.  

A TDIU is granted from October 31, 2014.  


REMAND

With regard to the issue of entitlement to a TDIU prior to October 31, 2014, during that period, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Pension Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

For the reasons described above, the Board finds that there is some evidence suggesting that the Veteran's service-connected disabilities may have rendered him unable to secure and follow substantially gainful employment prior to October 31, 2014.  Thus, the issue of TDIU prior to October 31, 2014 is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation Service in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Director of the Compensation Service for consideration of entitlement to a TDIU under 38 C.F.R. § 4.l6(b) for the period prior to October 31, 2014.

2.  When the development requested has been completed, the issue of entitlement to a TDIU prior to October 31, 2014, should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


